Title: Expense Account as Delegate in Congress, 27 March 1781
From: Madison, James
To: 



Gentlemen
Philada March 27t. 1781.
The inclosed is a state of my account with the Commonwealth of Virginia from the 20th of Decr 1780 to the 20th of March 1781 being one 1 Quarter
I have the honor to be with great respect, Gentlemen your obedt & humble servant
J Madison Junr.
  

Dr.    James Madison Junr. in Account with the Commonwealth of Virginia    Cr.



Dollars
1781




1781.
To Balance due on settlement Decr. 20th
11502
March 20.
By Board & lodging including Company from Decr. 20th. -80
26400


Jany 3d.
To Cash recd. of Mich: Graatz balance due on a warrant drawn in his favor on the Auditors by the Delegates
6000

By incidental expences in fruits & not included in board
736


Feby 3.
To do. recd. of Mr. Jones
10,648⅔

By expence of two horses at the public Stables from Decr. 20
3844


21.
To do. recd. of do
20,222½

By forage for do. during scarcities at the stables
690




48,373

By 1¼ Cord of Wood
714






By Candles
230






By Washing
1680






By Barber
420






By allowance for 90 days at 20 drs per day
1800








36514






Balance in hand
11859







48373


 